Citation Nr: 1812298	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Here, the Veteran contends that his service-connected bilateral hearing loss is more severe than currently rated.  Specifically, the Veteran contends that his bilateral hearing loss has increased in severity over time.  See June 2017 Appellate Brief Presentation.  Additionally, the Veteran requested to be afforded a new VA examination.  See March 2012 Statement in Support of Claim; June 2014 VA Form 9.

The Board notes that the most recent VA examination for bilateral hearing loss was conducted in November 2010.  Since this examination, the Veteran has stated that his hearing loss has worsened.  The Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent bilateral hearing loss VA examination was in November 2010, and there are no medical treatment records related to the Veteran's bilateral hearing loss dated after October 2014.  Because the medical evidence of record does not address the current state of the Veteran's bilateral hearing loss, and because the Veteran has indicated his bilateral hearing loss has worsened since his prior VA examination, the AOJ should schedule him for a new VA examination to address the current nature and severity of his service-connected bilateral hearing loss.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records related to the Veteran's bilateral hearing loss.

2.  Upon completion of the above to the extent possible, 
schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected bilateral hearing loss.  The audiologist should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary and as required by VA regulations, the audiologist should fully describe all symptomatology and functional deficits associated with this condition.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

